Citation Nr: 1213465	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

(The issue of entitlement to attorney fees in connection with the October 2008 rating decision that granted the Veteran earlier effective dates for his 60 percent rating for a low back disability, a total rating based on individual unemployability (TDIU), and Dependent's Education Assistance, is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the November 2010 Remand for that history.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The post-remand record shows that at the July 2011 VA examination the Veteran raised a claim for automobile and adaptive equipment or adaptive equipment only and in a September 2011 statement in support of claim he raised a claim for aid and attendance.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in November 2010 to obtain a medical opinion as to whether the aggregate disabilities for which the Veteran is now service connected do, or do not, render him sufficiently disabled as to qualify the claimant for a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  Moreover, while the appeal was in remand status, the Veteran was provided a VA examination in July 2011 to obtain this needed medical opinion.

However, the Board finds the July 2011 VA examination inadequate.  The Board has reached this conclusion because while the examiner, after a review of the record on appeal and an examination of the claimant, opined that he had the loss of use of his lower extremities, the examiner did not specifically provided an opinions as to whether this loss of use was due to any of his service-connected disabilities, including his low back disability and/or right lower extremity radiculopathy, as opposed to his nonservice-connected type 2 diabetes mellitus.  

Therefore, the Board finds that a remand for a clarifying opinion is required.  See 38 U.S.C.A. § 5103(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain an addendum to the July 2011 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities acting together, including his low back disability and/or right lower extremity radiculopathy, cause the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair 

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities acting together, including his low back disability and/or right lower extremity radiculopathy, cause the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

Note 1: In providing answers to the above questions, the examiner is advised that the term "loss of use" is defined as that condition where no effective function remains other than that which would be "equally well served by an amputation stump at the site of election" below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the "act of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis."

Note 2: In providing answers to the above questions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  The RO should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

